Exhibit 10.81

Cash Payments in Connection with December 2005 Option Exchange

Pursuant to an offer to exchange eligible options (as filed with the Securities
and Exchange Commission on Schedule SC-TO on November 23, 2005 and as modified
by Schedules SC-TO-I/A filed on December 14, 2005 and December 23, 2005) (the
“Offer”), The Gap, Inc. (“Gap Inc.”) offered eligible employees a voluntary
opportunity to exchange outstanding, eligible options for new options and, if
applicable, cash payments. On December 22, 2005, this offer expired and Gap Inc.
accepted elections to exchange options that were properly and timely made. The
officers listed below elected to exchange their eligible options and, upon such
acceptance and pursuant to the terms of the Offer, the Compensation and
Management Development Committee of the Board of Directors of Gap Inc. granted
such officers new stock options under Gap Inc.’s 1996 Stock Option and Award
Plan, as amended and restated (the “Plan”), and, in some instances, made cash
payments or entered into agreements to make cash payments to such officers.

As set forth more fully in the documents that made up the Offer, each eligible
option granted to the officers listed below had been granted with a per share
exercise price that was below the fair market value of a share of Gap Inc.
common stock on that option’s original date of grant, in order to attract and/or
retain the listed officers as part of their overall compensation packages.
However, due to Section 409A of the Internal Revenue Code and recently proposed
regulations under Section 409A, neither of which were in effect or anticipated
at the time these options were granted, these options likely would have resulted
in income recognition by the optionee prior to exercise, an additional twenty
percent (20%) income tax, and potential interest charges if they had remained
outstanding.

The Offer was instituted to allow employees holding eligible options the
opportunity to avoid these very unfavorable tax consequences by exchanging them
for new options that, under the proposed Section 409A regulations, would not be
subject to the unfavorable tax consequences, while preserving, as best as
practicable, the economic characteristics originally contemplated when the
option grants were made. The Offer was designed in a way that is specifically
contemplated by the Treasury Department and the Internal Revenue Service in the
proposed Section 409A regulations. As permitted by the proposed Section 409A
regulations, some of the new options granted in the Offer have per share
exercise prices equal to the fair market value of the exchanged options on the
original date of grant, while others have per share exercise prices equal to the
fair market value of a share of Gap Inc. stock on December 22, 2005.

The following officers elected to participate in the Offer and, as of
December 22, 2005, their eligible options were cancelled and they were granted
the stock options and cash compensation indicated below. The future cash
compensation described in the table will be paid over the vesting schedule of
the original options that were tendered for exchange. As detailed in the Offer,
the future cash payments will be determined based on the market price of the
Company’s stock at the time of vesting, but will not exceed the amounts
scheduled in the table.

 

Name

   Number of
Options
Tendered and
Cancelled    Exercise Price
of Options
and Cancelled   

Number of New

Options Granted

  

Exercise

Price of New
Options

   Cash
Compensation
Paid in 2005    Maximum
Future Cash
Compensation

Paul S. Pressler, President and Chief Executive Officer

   1,100,000    $ 5.92    1,100,000    $ 11.83    $ 2,364,000    $ 4,137,000

Cynthia Harriss, President, Gap North America

   100,000    $ 10.12    100,000    $ 17.62    $ 187,500    $ 562,500

Jenny J. Ming, President, Old Navy Division

   200,000     
 
 
  100,000 at
$11.02 and
100,000 at
$6.55    200,000     
 
 
  100,000 at
$17.62, and
100,000 at
$13.10    $ 0    $ 1,315,000

Byron H. Pollitt, Jr., Executive Vice President and Chief Financial Officer

   175,000     
 
 
  75,000 at
$7.12 and
100,000 at
$10.24    175,000     
 
 
  75,000 at
$14.23 and
100,000 at
$17.62    $ 362,250    $ 909,000

Eva M. Sage-Gavin, Executive Vice President, Human Resources

   37,500    $ 7.21    37,500    $ 14.41    $ 90,000    $ 180,000



--------------------------------------------------------------------------------

FORM OF

PROMISE TO MAKE CASH PAYMENT

To:

In exchange for your agreement to cancel your outstanding stock options to
purchase shares of The Gap, Inc. (“Gap Inc.”) common stock as indicated by your
election form, Gap Inc. hereby promises to pay you a cash payment for each of
your Category 1 and Category 2 exchanged options as described herein.

Any cash payment owed to you for exchanged options that were vested at the time
the offer expired will be paid to you, less any applicable tax withholdings,
promptly after the expiration of the offer and this payment will not be subject
to any vesting conditions or otherwise be subject to forfeiture. Any cash
payment owed to you for exchanged options that were not vested at the time the
offer expired will be paid to you, less any applicable tax withholdings, over
the remaining vesting schedule of the exchanged option, should you remain an
employee on each relevant vesting date. You will receive the payment in the
first paycheck following the vest date or as soon as administratively possible.

The exchanged options for which you may receive a cash payment belong to one of
the following two categories:

 

  •   “Category 1” Options are those eligible options with an original grant
date fair market value that is equal to or less than the fair market value on
the offer expiration date;

 

  •   “Category 2” Options are those eligible options with an original grant
date fair market value that is greater than the fair market value on the offer
expiration date and an exercise price that is less than the fair market value on
the offer expiration date;

Your cash payments, if any will be determined as follows:

 

Option Category

  

Summary of Cash Payment

Category 1   

1.      For any vested options, you will receive a cash payment promptly after
the offer expiration date based on the difference between the original grant
date fair market value and the original exercise price.

  

2.      For any unvested options, you will receive cash payments promptly after
future vesting dates based on the difference between the original grant date
fair market value and the original exercise price or, if lower, the difference
between the fair market value on the future vesting date and the original
exercise price.

Category 2   

1.      For any vested options, you will receive a cash payment promptly after
the offer expiration date based on the difference between the fair market value
on the offer expiration date and the original exercise price.

  

2.      For any unvested options, you will receive cash payments promptly after
future vesting dates based on the difference between the fair market value on
the offer expiration date and the original exercise price or, if lower, the
difference between the fair market value on the future vesting date and the
original exercise price.

Please note that if you are not employed by Gap Inc. on a date when you are
supposed to receive a cash payment, you will not receive any payment that would
have been made on that date.

This Promise is subject to the terms and conditions of the offer as set forth
in: (1) the Offer to Exchange Certain Outstanding Options for New Options and
Cash Payments; (2) the letter from Ken Kennedy, dated November 23, 2005; (3) the
Election Form; and (4) the Withdrawal Form (collectively, the Exchange Offer
Documents), all of which are incorporated herein by reference. This Promise and
the Exchange Offer Documents reflect the entire agreement between you and Gap
Inc. with respect to this transaction. This Promise may be amended only by means
of a writing signed by you and an authorized officer of Gap Inc.

 

THE GAP, INC. By:   Kenneth P. Kennedy Date:   December 23, 2005 Title:   Vice
President, Global Compensation